         Case 4:19-cv-00067-LPR Document 41 Filed 09/30/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

 JAY HESTIR                                                                   PLAINTIFF



 v.                            Case No. 4:19-cv-00067-LPR



 USAble Life                                                                DEFENDANT


                                       JUDGMENT

       In accordance with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that (1) Plaintiff Jay Hestir’s Brief and Motion for Judgment on the

Record (Doc. 30) is DENIED with prejudice, and (2) USAble Life’s Counter Motion for Judgment

on the Record (Doc. 35) is GRANTED. Judgment is entered in favor of USAble Life.


       IT IS SO ADJUDGED this 30th day of September 2020.


                                                 ________________________________
                                                 LEE P. RUDOFSKY
                                                 UNITED STATES DISTRICT JUDGE
